


EXECUTION VERSION






INDEPENDENT CONTRACTOR AGREEMENT


THIS INDEPENDENT CONTRACTOR AGREEMENT (“Agreement”) is made and entered into
effective as of the 12th day of May, 2014 (the “Effective Date”), by and between
Homeland Energy Solutions, LLC (“HES”) and Walter W. Wendland (“Wendland”).


W I T N E S S E T H:


WHEREAS, Wendland has experience in the ethanol industry and currently serves as
HES’s President and Chief Executive Officer; and


WHEREAS, HES desires to retain Wendland on a part-time basis and Wendland
desires to be retained by HES on a part-time basis; and


WHEREAS, Wendland, as a result of such retention will become familiar with all
aspects of HES, including but not limited to, the activities, agents, employees,
independent contractors, members, loan applicants, loan recipients, co-signors
for loan recipients, vendors, technology, software, procedures, processes,
inventions, marketing materials and strategies, trade secrets and other
information of a sensitive and confidential nature (“Confidential Information”);
and
WHEREAS, Wendland, as a result of such retention may create, produce or
contribute to inventions and the development of intellectual property on behalf
of HES; and
WHEREAS, HES desires to protect its Confidential Information and inventions and
intellectual property from disclosure or improper use by Wendland.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.    Duties. HES hereby retains Wendland on a part-time basis and Wendland
hereby agrees to be retained upon the terms and conditions set forth in this
Agreement. Wendland shall report to HES’s Board of Directors (the “Board”).
Wendland shall be responsible for performing the duties delegated to him by the
Board, which duties may be periodically communicated to Wendland in a written
document approved by the Board or the executive committee of the Board. The
Board or executive committee of the Board may adjust these responsibilities from
time to time in its discretion. HES and Wendland expect that Wendland will
provide approximately twenty (20) hours per week of service to HES, which shall
be review by HES on a monthly basis. Wendland shall provide a written account of
the hours he is devoting to HES on a weekly basis. Wendland may be flexible in
the hours he spends on behalf of HES such that if he provides in excess of
twenty (20) hours in one week, he may provide less hours in subsequent weeks so
he continues to provide the half-time performance anticipated by this Agreement.


2.    Term and Termination. Wendland’s retention by HES under this Agreement
shall commence on the Effective Date of this Agreement and shall continue
thereafter until December 31, 2014, unless this Agreement is earlier terminated
as provided in this Agreement. This Agreement will be automatically extended on
a month to month basis unless either party provides written notice not less than
thirty (30) days prior to December 31, 2014. This Agreement shall terminate upon
the death or permanent mental or physical disability of Wendland, if such
disability materially impacts his ability to perform his duties hereunder. HES
reserves the right to terminate this Agreement immediately upon Wendland’s
default, as provided in section 9, for failing to provide the services or
information as outlined in this Agreement, or without cause at any time upon
thirty (30) days prior written notice. All of Wendland’s right to compensation
hereunder shall terminate upon the date this Agreement terminates except that
any compensation that has accrued prior to the termination date shall still be
paid to Wendland.






--------------------------------------------------------------------------------




3.    Compensation. For services rendered by Wendland to HES hereunder, Wendland
shall be paid a gross sum of Ten Thousand Eight Hundred Fifty and 00/100 dollars
($10,850.00) per month, from which HES shall deduct certain standard employee
withholdings as set forth in paragraph 10 below. Notwithstanding the foregoing
withholdings, Wendland is ultimately responsible for all tax payments due as a
result of the gross compensation set forth above. Wendland shall not be entitled
to participate in HES’s employee benefits including health insurance, dental
insurance, IRA, etc. In addition, Wendland’s prior granted executive
compensation bonus of Thirty Thousand Five Hundred Sixty-Two and 86/100 dollars
($30,562.86) shall continue to vest according to the terms of HES’s Executive
Bonus Compensation Plan effective January 1, 2011 (the “Bonus Plan”). Further,
Wendland shall be entitled to continue to participate in HES’s Bonus Plan, on
the same terms and conditions as if he were a “Shared Manager” as that term is
defined in the Bonus Plan.


4.    Status Reports. Wendland shall provide the Board weekly written status
reports. In addition, Wendland shall return his HES credit card and shall
instead seek reimbursement for all business related expenses he incurs on behalf
of HES. Wendland shall submit his requests for reimbursement for expenses
incurred on behalf of HES no less than fifteen (15) days following the last day
of the month in which the expenses were incurred.


5.    Covenant Not to Disclose. During Wendland’s retention by HES and after
such relationship terminates, Wendland shall not, directly or indirectly
divulge, communicate, use or disclose, or permit others to use or disclose, any
nonpublic information concerning HES or HES’s business, including, but not
limited to, its activities, agents, employees, independent contractors, members,
loan applicants, loan recipients, co-signors for loan recipients, vendors,
technology, software, procedures, processes, inventions, marketing materials and
strategies, trade secrets and other information of a sensitive and confidential
nature (“Confidential Information”); and upon request by HES, shall return to
HES all materials, documents and any other Confidential Information as requested
by HES.


6.    Ownership of Inventions. Wendland acknowledges and agrees that any and all
inventions devised on behalf of HES or other intellectual property developed on
behalf of HES, through any of its agents or contractors, belong to HES. Wendland
agrees that all rights to inventions devised or developed on behalf of HES
belong to and are the sole and exclusive property of HES. If for any reason any
work created by Wendland would not be considered a work made for hire under
applicable law, Wendland agrees to the following:


Wendland does hereby sell, assign, and transfer to HES, its successors and
assigns, the entire right, title and interest in and to the copyright and any
registrations and copyright applications relating thereto and any renewals and
extensions thereof, and in and to all works based upon, derived from or
incorporating any inventions or other intellectual property created by or
contributed to HES by Wendland, and in and to all income, royalties, damages,
claims and payments now or hereafter due or payable with respect thereto, and in
and to all causes of action, either in law or in equity for past, present, or
future infringement based on the copyrights, and in and to all rights
corresponding to the foregoing throughout the world.


Wendland agrees to execute all papers and to perform such other proper acts as
HES may deem necessary to secure for HES or its designee the rights herein
assigned. Wendland further agrees to provide such non-financial assistance as
necessary for prosecuting patent applications anywhere in the world.


7.    Compliance with All Laws - Wendland’s Sole Responsibility. Wendland agrees
that he has sole responsibility for complying with all federal, state and local
statutes, ordinances, regulations, Executive Orders and standards, except that
Wendland is permitted to rely on advice of HES agents and counsel without any
further duty or obligation to independently investigate.


8.    Indemnification. HES agrees that for so long as Wendland continues to act
as HES’s President and Chief Executive Officer, the indemnification obligations
included in HES’s Amended and Restated Operating Agreement dated April 4, 2013,
as amended (the “Operating Agreement”) continue to apply to Wendland. Further,
HES has certain insurance coverage for directors and officers as well as
employment practices insurance which provide coverage to Wendland, as limited by
the policy language. In addition, Wendland agrees to indemnify and hold HES
harmless from all claims or demands brought under any laws, rules, and
regulations by any person or entity, arising




--------------------------------------------------------------------------------




out of Wendland’s actions or omissions in performing his duties pursuant to this
Agreement which fall outside of HES’s obligation to indemnify Wendland pursuant
to the Operating Agreement in its current form because Wendland failed to meet
the applicable standard of conduct to trigger such indemnification.


9.    Default. Neither party shall be deemed to be in default unless, after
written notice, the matter complained of remains uncured for a period of ten
(10) consecutive calendar days. Written notices shall be addressed to the
following:
To HES:


Homeland Energy Solutions, LLC
Attn: Chief Financial Officer
2779 Hwy 24
Lawler, Iowa 52154


With Copy To:


BrownWinick
Attn: Joe Leo
666 Grand Avenue, Suite 2000
Des Moines, Iowa 50309


To Wendland:


Walt Wendland
2260 Country Club Drive
Mason City, Iowa 50401


With Copy To:


Joe Yunek Law Firm
Attn: Joe Yunek
P.O. Box 270
Mason City, Iowa 50402-0270
        
10.    Relationship of the Parties. The relationship created by this Agreement
is that of independent contractor only and nothing contained herein is intended
or shall be construed as creating any partnership, agency, employer-employee or
other relationship. While it is the intention of the parties that this
relationship and Agreement represents an independent contractor arrangement, for
the convenience of the parties, HES shall withhold state and Federal income
taxes and FICA (Social Security and Medicare) from the amounts paid to Wendland
pursuant to this Agreement. No amounts shall be withheld from Wendland’s
compensation related to any of HES’s employee benefits to which Wendland is not
entitled, including health insurance, dental insurance, IRA, etc. Nothing herein
should be construed to limit Wendland’s abilities to provide services to parties
besides HES as long as the services do not otherwise violate Wendland’s
obligations under sections 5 and 6 of this Agreement.


11.    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of Iowa.


12.    Further Acts. The parties hereto agree to perform such other acts that
may be required to carry out the terms of this Agreement.


13.    Binding Effect. This Agreement shall be binding upon the heirs,
successors, legal representatives and assigns of the parties hereto, all of
whom, regardless of the number of intervening transfers, shall be bound in the
same manner as the parties hereto.






--------------------------------------------------------------------------------




14.    Assignment; Benefit. This Agreement shall not be assigned by any party
hereto except upon the written consent of the other party. Nothing in this
Agreement, express or implied, is intended to confer upon any other person any
rights or remedies under or by reason of this Agreement.


15.    Amendment. This Agreement sets forth the entire understanding of the
parties and may not be amended, altered or modified except by written agreement
between the parties.


16.    Waiver. Any waiver of any of the terms and/or conditions of this
Agreement by any party shall not be construed to be a general waiver of such
terms and/or conditions by such party, and party shall be free to reinstate any
such terms and/or conditions, with or without notice to the other parties.


17.    Captions. The captions herein are inserted for convenience of reference
only and shall be ignored in the construction or interpretation hereof.


18.    Enforcement. The necessity of protection against disclosure in violation
of section 5 by Wendland and the nature and scope of such protection has been
carefully considered by the parties hereto. The parties agree and acknowledge
that the nature and scope of the covenant not to disclose in this Agreement is
fair, reasonable and necessary, that adequate compensation has been received by
Wendland for such obligations, and that these obligations do not prevent
Wendland from earning a livelihood. If, however, any court determines that any
of the restrictions are not reasonable, the parties hereby give the court the
right and power to interpret, alter, amend or modify any of the terms contained
herein as will render such restrictions enforceable. If either party seeks to
enforce any provision of this Agreement in light of a violation by the other
party, the prevailing party shall be entitled to reimbursement for costs and
reasonable attorney fees from the other party. An enforcement action may include
seeking injunctive relief and/or monetary damages. Any decision by any party not
to enforce any provision of this Agreement shall not be deemed a waiver.


19.    Integration. This Agreement contains the entire understanding of the
parties with respect to the subject of this Agreement and all prior agreements,
understandings, representations and statements, oral or written, are merged into
this Agreement. Neither this Agreement nor any provision hereof may be waived,
modified, amended, discharged or terminated except by an instrument in writing
signed by the party against which the enforcement of such waiver, modification,
amendment, discharge or termination is sought, and then only to the extent set
forth in such instrument.


20.    Review By Counsel. The parties hereto acknowledge and agree that this
Agreement was drafted by the law firm of Brown, Winick, Graves, Gross,
Baskerville & Schoenebaum, P.L.C. as legal counsel to HES, and not as legal
counsel to Wendland. Wendland further acknowledges and agree that he has been
advised by such law firm that he may wish to seek the advice of independent
legal counsel to represent and protect his individual interests prior to and in
connection with the execution of this Agreement. Finally, the parties
acknowledge and agree that they have carefully reviewed this Agreement and are
executing the same with full knowledge of its legal significance and effect.


IN WITNESS WHEREOF, each party hereto has executed this Agreement effective as
of the date first above written.


HOMELAND ENERGY SOLUTIONS, LLC:    
 
WENDLAND:
 
 
 
By: /s/ Patrick Boyle
 
/s/ Walter Wendland
Patrick Boyle, Chairman
 
 

















